Citation Nr: 1230323	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for inactive pulmonary tuberculosis with left fibrothorax, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), secondary to service-connected pulmonary tuberculosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran was afforded a VA examination to assess his service-connected pulmonary tuberculosis in June 2009.  Following the examination, the RO did not issue a supplemental statement of the case addressing this relevant evidence.  Thus, the RO must issue a supplemental statement of the case that includes consideration of that evidence.  38 C.F.R. § 19.31(b)(3) (2011).

Additionally, the Veteran was last afforded a VA examination to assess his service-connected pulmonary tuberculosis in June 2009, more than three years ago.  In order to properly adjudicate the Veteran's claim, another VA examination should be scheduled to assess the current severity of the disability.  

VA outpatient treatment records dated through March 2008 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after March 2008 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain any VA outpatient treatment reports dated since March 2008.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected pulmonary tuberculosis with left fibrothorax.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function tests with values provided for FEV-1, FEV-1/FVC, and DLCO (SB).  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examination report should note review of the claims file.  The examiner should indicate whether tuberculosis is currently active or inactive and state approximately how long it has been in that status.  

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that considers all evidence since the statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

